781 N.W.2d 103 (2010)
Gordon WILLFORD, Individually and as Next Friend of Heather Willford, a Minor, Plaintiff-Appellant,
v.
Catherine THORINGTON, as Guardian Ad Litem of Travis Torrington, a Minor, Defendant-Appellee.
Docket No. 140344. COA No. 287909.
Supreme Court of Michigan.
May 6, 2010.

Order
On order of the Court, the application for leave to appeal the December 1, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.